Citation Nr: 0919904	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-16 704A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $23,783.33 was properly 
created for the period from June 2000 to April 2003.



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1996, with additional prior active service of more 
than seven years.  He died in 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Education Center at the Muskogee, Oklahoma Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By that 
rating action, the RO retroactively terminated the Veteran's 
Chapter 30 education benefits for the period from June 2000 
to April 2003, resulting in an overpayment in the amount of 
$23,783.33.  The Veteran timely appealed the RO's August 2003 
rating action to the Board.  In an August 2007 decision, the 
Board held that the debt created by overpayment of 
educational assistance benefits in the amount of $23,783.33 
was valid.  The Veteran's attorney appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 memorandum decision, the 
Court vacated the Board's August 2007 decision and dismissed 
the claim due to the death of the Veteran.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1984 to 
November 1996, with additional prior active service of more 
than seven years.  

2.  The Veteran died in 2006, prior to the issuance of an 
August 2007 Board decision that held that the debt created by 
overpayment of educational assistance benefits in the amount 
of $23,783.33 was valid.  



CONCLUSION OF LAW

Due to the death of the appellant prior to its August 2007 
decision, the Board had no jurisdiction to adjudicate the 
merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the issuance of its August 2007 decision, VA was 
advised that the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of jurisdiction 
per the Court's March 2008 memorandum decision.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2008).

In accordance with this precedent, the Court vacated the 
Board's August 2007 decision and dismissed the appeal.  The 
Veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).



The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the Veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


